Citation Nr: 0817806	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder involving 
nerve damage of the back, lower extremities, and scrotum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran initially requested that he be scheduled for a 
Board hearing at the RO, which was scheduled for February 13, 
2008.  However, he has since cancelled his hearing request.  
38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  The veteran was aboard an aircraft when it crashed 
following a wheels-up landing in May 1954; there were no 
reported injuries.  

2.  A disability involving nerve damage of the back, lower 
extremities, and scrotum was first identified approximately 
44 years after the veteran's military service ended and has 
not been linked by competent medical evidence to his military 
service, including to that aircraft crash.


CONCLUSION OF LAW

A disability involving nerve damage of the lower back, lower 
extremities, and scrotum was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
January 2005, June 2006, and December 2007.  These letters 
informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.

As for the Dingess requirements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the underlying claim for service 
connection.  So any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
See also 38 C.F.R. § 20.1102 (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO has obtained the 
veteran's service medical records, a copy of the accident 
report involving the May 1954 wheels-up landing, and a 
February 2005 letter from J.R., M.D.  

The Board notes that Dr. J.R.'s letter indicates that 
treatment records dated from 1999 exist which have not been 
associated with the claims file.  The veteran, however, has 
failed to provide VA with written authorization so that it 
could obtain these records.  In light of the veteran's 
failure to provide the necessary information to obtain these 
outstanding medical records, VA has no further obligation to 
assist the veteran get these records.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (holding that the duty to assist 
is not a one-way street. If a veteran wishes help in 
developing his claims, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence). 

The veteran also testified at an April 2006 hearing that he 
had been treated by a Dr. Brown many years ago.  But since 
the veteran was unable to recall Dr. Brown's address or any 
other information required to locate him, VA has no duty to 
attempt to obtain these records.  See 38 C.F.R. § 3.159 
(cc)(1)(i) ("The claimant must provide enough information to 
identify and locate the existing records, including the 
person, company, agency, or other custodian holing the 
records . . .")  

Lastly, the Board notes that the veteran was afforded a VA 
examination in May 2006 to determine whether his current 
disability involving nerve damage of the back, lower 
extremities, and scrotum is related to service.  See 38 
U.S.C.A.             § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Merits of the Claim

The veteran claims that he sustained nerve damage to his 
back, lower extremities, and scrotum when his aircraft crash 
landed on an aircraft carrier in May 1954.  For the reasons 
set forth below, however, the Board finds that the 
preponderance of the evidence is against the claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires;  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The record confirms that on May 6, 1954, the veteran was a 
radar operator on an AF-2W aircraft when it was involved in a 
wheels-up accident while trying to land on the USS ANTIETAM.  
At an April 2006 hearing, the veteran testified that he was 
severely injured in that accident.  He explained that he was 
rendered unconscious and brought to sick bay.  The accident 
report, however, shows that none of the three crew members 
aboard the aircraft, including the veteran, was seriously 
injured.  The veteran's service medical records also make no 
reference to injuries involving the spine, lower extremities, 
or scrotum.  Of particular relevance, a separation physical 
in April 1955 was unremarkable.  Thus, both the accident 
report and the service medical records provide compelling 
evidence against the veteran's claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

Post-service medical records show that the veteran was not 
seen for neurological problems involving his back, lower 
extremities, and scrotum until 1999, approximately 44 years 
after his service had ended.  In a February 2005 letter, Dr. 
J.R. indicated that he had been treating the veteran since 
February 1999 for a painful sacral and distal lower extremity 
peripheral neuropathy emanating from his lower back and 
extending down both legs to his feet.  As already discussed, 
VA has been unable to obtain Dr. J.R.'s treatment records 
because the veteran has not provided the necessary 
authorization required to obtain them. 

The Board finds that this 44-year lapse between service and 
the onset of pain in his back, lower extremities, and scrotum 
provides highly probative evidence against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  The Board also 
emphasizes that Dr J.R. did not offer an opinion concerning 
the etiology or date of onset concerning this condition.  
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The veteran was afforded a VA examination in May 2006 to 
determine whether his disability involving nerve damage of 
the back, lower extremities, and scrotum is related to 
service.  The VA examiner diagnosed the veteran with sacral 
peripheral neuropathy with neuralgic pain.  Following a 
review of the claims, the VA examiner opined that "it is 
less likely then [sic] not that his periferal nervoe [sic] 
condition is caused by, or related to, or worsened by 
service.  The examiner based his opinion on the lack of any 
findings reported after the accident on several occasions in 
service and at the time of his discharge physical.  

The Board finds this opinion to be highly probative evidence 
against the veteran's claim, as it was based on an accurate 
review of the veteran's claims file, was supported by sound 
rationale, and has not been contradicted by any other medical 
evidence.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position)

In addition to the medical evidence, the Board has considered 
lay statements provided by the veteran and his wife, 
including the veteran's testimony at his April 2006 hearing.  
The Board acknowledges that the veteran is competent to 
testify as to when he first experienced pain in his back, 
lower extremities, and scrotum.  See Barr, 21 Vet. App. at 
305-06.  But neither the veteran nor his wife is competent to 
attribute his complaints of pain to his diagnosis of sacral 
peripheral neuropathy with neuralgic pain.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a disability 
involving nerve damage of the back, lower extremities, and 
scrotum.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.


ORDER

Service connection for a disability involving nerve damage of 
the back, lower extremities, and scrotum is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


